UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUN - 4 2002

Dr. Norena A. Hale
Director, Division of Special Education
Minnesota Department of Children, Families
and Learning
1500 Highway 36 West
Roseville, Minnesota 55113-4266
Dear Dr. Hale:
Minnesota's 30-day limit for State court review of IDEA claims appears to be
inconsistent with applicable law of the U.S. Court of Appeals for the Eighth Circuit.
Minnesota submitted a 30-day time limit for filing a court action as part of its eligibility
documents for funding under Part B of the Individuals with Disabilities Education Act
(IDEA). Specifically, Minnesota's policies and procedures on file with the Secretary of
Education provide that "State judicial review must be in accordance with chapter 14."
Minn. Stat. 125A.09, subd. 10 and Minnesota's Due Process/Parent Involvement Manual,
page 8-22. Under Minnesota Statute Chapter 14, "[a] petition ... for judicial review ...
must be filed ... not more than 30 days aider the party receives the final decision and
order of the agency." Minn. Stat. § 14.63. Thus, under current Minnesota law, parties
who wish to file an IDEA action in court are subject to a 30-day time limit.
The Eighth Circuit has specifically held that a 30-day limit for judicial review of IDEA
claims is inconsistent with the policies of the IDEA. See, Birmingham v. Omaha School
Dist. et al, 220 F.3d 850 (8 th Cir. 2000). In Birmingham, the Eighth Circuit specifically
rejected application of a 30-day limit under Arkansas' Administrative Procedures Act
(APA) to judicial review of IDEA claims because it would conflict with IDEA's two
primary policies: (1) to provide disabled children with a free appropriate public education
and to encourage parents and school officials to resolve disputes cooperatively "so that
the child is not needlessly deprived of the education mandated by law."
"Thirty days does not allow parents sufficient time to work with school officials to
resolve educational disputes. Useful discourse that may resolve such disputes is
foreclosed because parents are forced to immediately litigate." 220 F.3d at 855.
"[T]hirty days ... is insufficient for an IDEA claim because review is de novo and may
expand beyond the record." Id. The Birmingham court further noted the realities of
parents of a child with a disability. A "truncated limitations period does not take into
account the realities of raising a disabled child ..., which leaves parents limited time to
prepare a lawsuit." In rejecting the Arkansas APA 30-day limit, the Eighth Circuit
applied a three-year statute of limitations applicable to Arkansas general personal injury
claims. "A three year statute of limitations encourages parents to work with school
officials to resolve disputes over the disabled child's education. It also allows parents

400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Dr. Norena A. Hale
time to prepare a federal lawsuit, and account for the time constraints faced by parents of
disabled children." 220 F.3d at 856.
I f you believe that BirminghamEighth Circuit decision is not applicable to Minnesota
law, please provide for our review a detailed explanation no later than 10 days from the
date of this letter. Otherwise, please revise the following documents and resubmit them
to OSEP for approval. Specifically, delete from Minn. Stat. 125A.09, subd. 10 and
Minnesota's Due Process/Parent Involvement Manual, page 8-22 any references to Minn.
Chapter 14 and further delete from any other Minnesota Part B eligibility documents any
requirement that would impose a 30-day limit on filing a civil action under the IDEA.
Kindly also confirm in writing to OSEP the methods that Minnesota will use to provide
notice of the change in the time limit to school districts and parents. You should provide
us within 10 days the timeline for accomplishing each of these steps.
If you have any questions, please contact Dr. JoLeta Reynolds at 202-205-5507.

Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUN

-

4 2002

Dr. Melody Bounds
Bureau Director
Program Improvement and Outreach
Mississippi State Department of Education
P.O. Box 771
Jackson, Mississippi 39205-0771
Dear Dr. Bounds:
Mississippi's 30-day limit for filing a civil action under the IDEA in court appears to be
inconsistent with applicable law of the U.S. Court of Appeals for the Fifth Circuit.
Mississippi submitted policies and procedures as part of its eligibility documents for
funding under Part B of the Individuals with Disabilities Education Act (IDEA) that sets
forth on page VII-16 that hearing officer decisions may be appealed "in any state court of
competent jurisdiction or in a district court of the United States without regard to the
amount in controversy within thirty (30) days from the date of the decision of the
impartial due process hearing officer."
The Fifth Circuit has specifically held that a 30-day limit for judicial review of IDEA
claims is inconsistent with the policies of the IDEA. See, Skokin, 723 F.2d 432 (5 th Cir.
1984). In Skokin, the Fifth Circuit specifically rejected application of a 30-day limit
under Texas' Administrative Procedures Act (APA) to judicial review of IDEA claims
because "a thirty day period is inconsistent with the purposes of the [IDEA]." 723 F.2d
at 438. The Skokin court cited among IDEA's primary policies: to provide disabled
children with a free appropriate public education and to encourage parental involvement
in their children's educational decisions.

The Skokin court noted that "[f]orcing parents to decide whether to appeal their complaint
within thirty days of the state agency's determination would be inconsistent with that
goal [of preventing inappropriate placements of children with disabilities due to faulty
assessments of a child's needs]." 723 F.2d at 437. "A short limitations period is contrary
to the Act's goal of parental involvement. Thirty days is not enough time for parents to
determine whether to pursue judicial review of their complaint. A decision to jump from
an administrative process to federal court may involve obtaining or changing counsel, n3
[citing IDEA right to counsel provisions] Parents may want to conduct further testing of
their child to better evalute the agency's decision. . . . In addition, because a child's
welfare is an emotional issue, parents may need time to reflect before choosing a course
of action." Id.

400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Dr. Melody Bounds
If you believe that Skokin is not applicable, please provide for our review a detailed.
explanation no later than 10 days from the date of this letter. Otherwise, please delete
from page VII-16 and any other Mississippi's Part B eligibility documents all references
to the applicability of the 30-day limit to all civil actions under the IDEA in Missouri
(whether in Federal or State court). We understand that Mississippi has proposed
legislation pending that may revise the limitation period. If so, please submit the revised
limitation period and confirm in writing to OSEP the methods that Mississippi will use to
provide notice of this time limit change to school districts and parents. You should
provide us within 10 days the timeline for accomplishing each of these steps.
If you have any questions, please contact Dr. JoLeta Reynolds at 202-205-5507.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUN - 4 2002

Ms. Melodie Friedebach
Coordinator of Special Education Services
Division of Special Education
Missouri Department of Elementary & Secondary Education
P.O. Box 480
Jefferson City, Missouri 65102-0580
Dear Ms. Friedebach:
Missouri's 30-day limit for filing a civil action under the IDEA in State court appears to
be inconsistent with applicable law of the U.S. Court of Appeals for the Eighth Circuit.
Missouri submitted policies and procedures as part of its eligibility documents for
funding under Part B of the Individuals with Disabilities Education Act (IDEA) that sets
forth on page 30 that hearing officer decisions may be appealed to "the state courts within
thirty (30) days as provided in Chapter 536, RSMo .... ". Missouri Statute §536.110.1
specifically provides for a 30-day time limit for judicial review of IDEA claims.
The Eighth Circuit has specifically held that a 30-day limit for judicial review of IDEA
claims is inconsistent with the policies of the IDEA. See, Birmingham v. Omaha School
Dist. et al, 220 F.3d 850 (8 th Cir. 2000). In Birmingham, the Eighth Circuit specifically
rejected application of a 30-day limit under Arkansas' Administrative Procedures Act
(APA) to judicial review of IDEA claims because it would conflict with IDEA's two
primary policies: (1) to provide disabled children with a free appropriate public education
and to encourage parents and school officials to resolve disputes cooperatively "so that
the child is not needlessly deprived of the education mandated by law."
"Thirty days does not allow parents sufficient time to work with school officials to
resolve educational disputes. Useful discourse that may resolve such disputes is
foreclosed because parents are forced to immediately litigate." 220 F.3d at 855.
"[T]hirty days ... is insufficient for an IDEA claim because review is de novo and may
expand beyond the record." Id. The Birmingham court further noted the realities of
parents o f a child with a disability. A "truncated limitations period does not take into
account the realities of raising a disabled child .... , which leaves parents limited time to
prepare a lawsuit." In rejecting the Arkansas APA 30-day limit, the Eighth Circuit
applied a three-year statute of limitations applicable to Arkansas general personal injury
claims. "A three year statute of limitations encourages parents to work with school
officials to resolve disputes over the disabled child's education. It also allows parents
time to prepare a federal lawsuit, and account for the time constraints faced by parents of
disabled children." 220 F.3d at 856.

400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Ms. Melodie Friedebach
If you believe that Birminghamis not applicable, please provide for our review a detailed
explanation no later than 10 days from the date of this letter. Otherwise, please delete
from Missouri's Part B eligibility documents any references to the applicability of Mo.
Chapter 536's 30-day limit to civil actions under the IDEA in Missouri and further revise
any Part B documents that impose such a limit. Kindly resubmit these documents and
also confirm in writing to OSEP the methods that Missouri will use to provide notice of
this time limit change to school districts and parents. You should provide us within 10
days the timeline for accomplishing each of these steps.

If you have any questions, please contact Dr. JoLeta Reynolds at 202-205-5507.

Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUN - 4 2002

Mr. Gary M. Sherman
Administrator
Special Populations Office
Nebraska Department of Education
301 Centennial Mall South
P.O. Box 94987
Lincoln, Nebraska 68509-4987
Dear Mr. Sherman:
Nebraska's 30-day time period for filing in State court an appeal of a due process hearing
officer's decision under the IDEA appears inconsistent with applicable law of the U.S.
Court of Appeals for the Eighth Circuit. Nebraska submitted Nebraska Statute §791167(2) and Nebraska Rule 55,009.02 as part of its eligibility documents for funding
under Part B of the Individuals with Disabilities Education Act (IDEA). These two
provisions of Nebraska law provide that parties who wish to file an IDEA action in court
"must file a petition.., within thirty days after service of the final decision and
order . . . . " Neb. Stat. §79-1167(2) & Rule 55,009.02.
The Eighth Circuit has specifically held that a 30-day limit for judicial review of IDEA
claims is inconsistent with the policies of the IDEA. See, Birmingham v. Omaha School
Dist. et al, 220 F.3d 850 (8 th Cir. 2000). In Birmingham, the Eighth Circuit specifically
rejected application of a 30-day limit under Arkansas' Administrative Procedures Act
(APA) to judicial review of IDEA claims because it would conflict with IDEA's two
primary policies: (1) to provide disabled children with a free appropriate public
education and (2) to encourage parents and school officials to resolve disputes
cooperatively "so that the child is not needlessly deprived of the education mandated by
law."
"Thirty days does not allow parents sufficient time to work with school Officials to
resolve educational disputes. Useful discourse that may resolve such disputes is
foreclosed because parents are forced to immediately litigate." 220 F.3d at 855.
"[T]hirty d a y s . . , is insufficient for an IDEA claim because review is de novo and may
expand beyond the record." Id. The Birmingham court further noted the realities of
parents of a child with a disability. A ".truncated limitations period does not take into
account the realities of raising a disabled c h i l d . . . , which leaves parents limited time to
prepare a lawsuit." In rejecting the Arkansas APA 30-day limit, the Eighth Circuit
applied a three-year statute of limitations applicable to Arkansas general personal injury
claims. "A three year statute of limitations encourages parents to work with school
officials to resolve disputes over the disabled child's education. It also allows parents
time to prepare a federal lawsuit, and account for the time constraints faced by parents of
disabled children." 220 F.3d at 856.
400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Mr. Gary M. Sherman

If you believe that Birmingham does not apply to Neb. Stat. §79-1167(2) & Rule
55,009.02, please provide for our review a detailed explanation no later than 10 days
from the date of this letter. Otherwise, please revise Neb. Stat. §79-1167(2) & Rule
55,009.02 to delete the applicability of a 30-day limit to filing civil actions under the
IDEA in Nebraska. Kindly resubmit these Nebraska Part B eligibility documents to
OSEP for approval and also confirm in writing to OSEP the methods that Nebraska will
use to provide notice of the change in Nebraska's time limit to school districts and
parents. You should provide us within 10 days the timeline for accomplishing each of
these steps.
If you have any questions, please contact Dr. JoLeta Reynolds at 202-205-5507.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

